                             UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

                                               )                        Chapter 11
In re:                                         )
                                               )                        Case No. 18-50763 (AMK)
PLEASANTS CORP., et al.,1                      )                        Cases Jointly Administered under
                                               )                        Case No. 18-50757 (AMK)
                              Debtors.         )
                                               )                        Hon. Judge Alan M. Koschik
____________________________________________ )
                                               )
Mark A. Roberts, solely in his capacity        )                        Adv. Proc. No. 20-05016-amk
as plan administrator on behalf of the Debtors )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )
                                               )
Duke Energy Renewables, Inc.                   )
                                               )
              Defendant.                       )


                                    STIPULATION OF DISMISSAL

         Mark A. Roberts of Alvarez & Marsal Holdings, LLC, in his capacity as plan

administrator (the “Plan Administrator” or “Plaintiff”) on behalf of the entity now known as

Energy Harbor, LLC and formerly known as FirstEnergy Solutions Corp. (“FES,” in its capacity

as a debtor and together with its debtor affiliates, the “Debtors”) in the above-captioned chapter

11 cases (collectively, the “Case”), and Duke Energy Renewables, Inc. (the “Defendant”) hereby

stipulate that the Adversary Proceeding be dismissed with prejudice.


1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Energy Harbor Generation LLC (0561), case no. 18-50762; Pleasants Corp. (5914), case no. 18-50763;
Energy Harbor Nuclear Generation LLC (6394), case no. 18- 50760; Energy Harbor Nuclear Corp. (1483), case no.
18-50761; and Energy Harbor LLC (0186), case no. 18-50757. The Debtors’ address is: 168 E. Market Street,
Akron, Ohio 44308.




20-05016-amk         Doc 17       FILED 10/05/20          ENTERED 10/05/20 16:00:38                 Page 1 of 3
Dated: October 5, 2020


/s/ Lucas M. Blower                               /s/ Mary M. Caskey
BROUSE MCDOWELL LPA                               Lynn Rowe Larsen (0055824)
Marc B. Merklin (0018195)                         Taft Stettinius & Hollister LLP
Bridget A. Franklin (0083987)                     llarsen@taftlaw.com
Lucas M. Blower (0082729)                         200 Public Square, Suite 3500
388 South Main Street, Suite 500                  Cleveland, Ohio 44114-2302
Akron, OH 44311-4407                              Telephone: (216) 241-2838
Telephone: (330) 535-5711                         Facsimile: (216) 241-3707
Facsimile: (330) 253-8601
mmerklin@brouse.com                               Mary M. Caskey, SC Bar No: 76198
bfranklin@brouse.com                              Haynsworth Sinkler Boyd, P.A.
lblower@brouse.com                                mcaskey@hsblawfirm.com
                                                  (admitted pro hac vice)
Counsel for Plan Administrator                    Post Office Box 11889
                                                  Columbia, SC 29211
                                                  Telephone: (803) 779-3080
                                                  Facsimile: (803) 765-1243

                                                  Attorneys for Duke Energy Renewables, Inc.




                                             2


20-05016-amk     Doc 17     FILED 10/05/20       ENTERED 10/05/20 16:00:38          Page 2 of 3
                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the Stipulation of Dismissal was served on

this 5th day of October, 2020, via the court’s Electronic Case Filing System on these entities and

individuals who are listed on the court’s Electronic Mail Notice List:

       Lucas Blower on behalf of Plaintiff Mark A. Roberts at lblower@brouse.com

       Bridget Aileen Franklin on behalf of Plaintiff Mark A. Roberts at bfranklin@brouse.com,
       tpalcic@brouse.com;mmiller@brouse.com

       Lynn Rowe Larsen llarsen@taftlaw.com, llauren@taftlaw.com;
       CLE_Docket_Assist@taftlaw.com

       United States Trustee     (Registered address)@usdoj.gov




                                                      /s/ Lucas M. Blower
                                                      Lucas M. Blower (0082729)




                                                3


20-05016-amk      Doc 17       FILED 10/05/20       ENTERED 10/05/20 16:00:38         Page 3 of 3
